Case 2:19-cv-08434-MRW Document9 Filed 10/16/19 Page1lof1 Page ID #:30

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-8434 MRW Date October 16, 2019

 

Title Elizabeth L. Harriton v. Portfolio Recovery Associates

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER RE: STATUS REPORT ON SERVICE OF PROCESS IN
CIVIL ACTION

Plaintiff filed this civil action on September 30, 2019. The case was randomly assigned
to Judge Wilner through the Court’s Magistrate Judge Direct Assignment Program. The
program sets important deadlines by which the parties must decide whether or not to consent to
Magistrate Judge jurisdiction.

A precursor to these deadlines is timely service of the summons and complaint on all
parties. Pursuant to the recently-revised Federal Rule of Civil Procedure 4(m), Plaintiff is
required to serve process in this action within 90 days of commencement of the action, or by
December 29, 2019. Plaintiff is also required by Local Rule 73-2.2 to file a proof of service
within ten days of service of the case-commencing documents. However, according to the
Court’s review of the docket, no proof of service has been filed in the action yet, and no
defendant has appeared in the action to date.

In order to properly administer the Direct Assignment Program and advance this action in
compliance with this Court’s deadlines, Plaintiff is ORDERED to submit a report regarding the
status of service of process in the action. Plaintiff may discharge this order by filing a statement
(not to exceed 3 pages) plus proof of service of process by or before November 6, 2019. Failure
to respond to this order may lead the Court to dismiss the action for failure to prosecute or to
return the case to the civil wheel for reassignment to a District Judge.

 

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
